Electronically Filed
                                                          Supreme Court
                                                          SCPW-16-0000322
                                                          05-MAY-2016
                                                          02:07 PM



                            SCPW-16-0000322


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


            SEONG HO JI and GX AUTO, INC., Petitioners,

                                  vs.

       THE HONORABLE HILARY BENSON GANGNES, Judge of the
    District Court of the First Circuit, Honolulu Division,
               State of Hawai'i, Respondent Judge

                                  and

         KAALAWAI HOLDINGS LLC dba UNITED TRUCK RENTAL
        and SIONE VIMAHI aka SIONE VINMAHI, Respondents.


                          ORIGINAL PROCEEDING

                        (CIV. No. 1RC15-1-7933)


         ORDER DENYING MOTION FOR EXPEDITED REVIEW OF 

        PETITION FOR WRIT OF MANDAMUS AND/OR PROHIBITION

                        (By: Pollack, J.)


            Upon consideration of Petitioner Seong Ho Ji and GX

Auto, Inc.’s motion for expedited review of the petition for writ

of mandamus and/or prohibition, filed April 13, 2016, and the

record, 

            IT IS HEREBY ORDERED that the motion is denied. 

            DATED:   Honolulu, Hawai'i, May 5, 2016.
                                 /s/ Richard W. Pollack
                                 Associate Justice